Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koster (9225833) in view of Choi (20020042793) .

As per claim 1, Koster (9225833) teaches a system comprising:
 a narrative repository configured to store a plurality of narratives (as memory storing records,  col. 44 lines 38-45, which can include the narrative between the call center agent and the customer – col. 3 lines 48-52) and, for each narrative,
 a corresponding outcome, wherein each narrative comprises a natural language description of characteristics associated with an event and the corresponding outcome for each narrative comprises an indication of whether the event was unapproved and required reporting to an administrative entity (as, analyzing spoken words/phrases to catch an event – col. 7 lines 17-23, wherein the phrase is unapproved – col. 8 lines 53-63 – wherein the call center agent is trying to give something away for free);
 and a narrative evaluator communicatively coupled to the narrative repository, the narrative evaluator comprising a processor configured to: receive the plurality of narratives and the outcome for each narrative; for each received narrative, determine a subset of the narrative to retain based on predefined rules, wherein the predefined rules identify information to exclude from the narrative (as, analyzing the speech record between the call agent and the user, see above, and determining which subset of unapproved events are identified – col. 9, lines 60-64 gives the example of a subset for bankruptcy, col. 9 lines 1-9 is a subset defined with vehicles, and col 8 lines 53-65 marking a free giveaway; and the call center can set multiple types of subsets for a violation category – col. 11 lines 40-45); 
for each determined subset, 

 




 
 and store the first word and first threshold as a first word-threshold pair associated with the first outcome.

	As per claim 1, Koster (9225833) does teach the concept of measuring context/semantics from a series/sequence of words, determined by a locality/distance (as noted above, if a certain word is nearby another word, then the grouping of words is labeled/described to qualify in a certain category, and marked as an event not desirable); however, Koster (9225833) does not explicitly teach the claim limitations toward the use of entropy matrices/ normalized, to track a distance between a word/words and a semantic topic/concept within the whole narrative (and the associated claim limitations below); but Choi (20020042793) teaches measuring calculating a semantic distance between query word/words versus a ‘narrative’ (in Choi, documents – a collection of sentences and phrases) para 0056, and further measuring the word against a cluster (para 0058-0059): for each determined subset, determine a factorized entropy matrix comprising for each word in the subset a set of numbers (as forming a matrix based on the entropy cluster variable for N documents (para 0106),  for each factorized entropy matrix, determine an entropy matrix by multiplying the factorized entropy matrix by a transpose of the factorized entropy matrix ( Choi (20020042793), as normalizing/ standardizing the matrix over either the shortest cluster distance – para 128, longest cluster distance – para 0129, or based on the centroid relative to a dissimilarity measure – para 0129)
 the entropy matrix comprising, 
for each entropy matrix, determine a distance matrix by normalizing the entropy matrix using a partitioning coefficient, wherein the distance matrix comprises for each word in the subset, a numerical representation of a difference in the meaning of the word and another word (Choi (20020042793) , as clustering according to the query word and the narrative/document – para 0082, using a distance measure to determine similarity/dissimilarity – para 0083, and as an example performing a Kohonen neural network and bayesian learning to perform real-time clustering – para 0087, and re-ranking/re-ordering based on the matrix of values – para 0099-0100, see para 0111- 0117 for the distance matrix calculations); 
determine, using at least one of the distance matrices, for a first word of the subset, wherein the first narrative-to-word difference corresponds to a smallest difference between a meaning of the first word and a meaning of any word in the first narrative (Choi  (20020042793) as calculating a distance/angle between the query and the document clustering for semantic similarity – para 0118 – 0119);
 	Therefore, it would have been obvious to one of ordinary skill in the art of semantic comparisons and matching to improve upon the near-word distance calculation of Koster (9225833) with the semantic clustering similarity/dis-similarity calculations of Choi(20020042793) because it would advantageously improve upon the accuracy of the matching/searching of the system (Choi et al (20020042793), para 0005). 


As per claim 2, the combination of Koster (9225833) in view of Choi (20020042793) teaches the system of claim 1, the processor further configured to determine, for the first word of the subset, the first threshold distance by:
identifying a plurality of narratives containing the first word and associated with the first outcome ( Koster (9225833) , as identifying words/phrase that contain the word and associated outcome – col. 8 lines 53-60 – showing “give” “free” “no-charge” to be the category of, giving something away for free when it is not desirable to do so);
for each of the identified narratives, determining a narrative-to-word distance between the narrative and the first word (Choi(20020042793), as clustering according to a distance between the query and the narrative/document – para 0083)
determining whether each of the narrative-to-word distances is less than a test threshold value (Choi (20020042793), para 0005, as using a centroid value and anything less than that value is less similar; see also, para 0027, wherein the initial value is set based on a priori information) ; 
in response to determining that each of the narrative-to-word distances is less than a test threshold value, determining that the test threshold value is the first threshold distance (Choi (20020042793) – as using the initial value in the Kohonen network); 
in response to determining that each of the narrative-to-word distances is not less than a test threshold value: increasing the test threshold by a predefined amount; and in response to determining that each of the narrative-to-word distances is less than the increased test threshold value, determining that the increased test threshold value is the first threshold distance (Choi (20020042793), as modifying the weights of the neural network that changes the distance based on the accuracy measurements – para 0163-0166; see figs. 9a-9d).

As per claim 3, the combination of Koster (9225833) in view of Choi (20020042793) teaches the system of claim 1, the processor further configured to use a convolutional neural network in order to determine, for the first word of the subset, the first threshold distance (as, in one embodiment, using a neural network structure to determine the distance – para 0156 – 0161 – examiner notes that it is old and notoriously well known to choose similar well known neural network structures for a particular processing goal, such as convolutional neural networks).

	Claims 8-10 are method claims which steps are performed by apparatus claims 1-3 above and as such, claims 8-10 are similar in scope and content to claims 1-3 above and therefore, claims 8-10 are rejected under similar rationale as presented against claims 1-3 above.

	Claims 15,16 are device claims which steps are performed by the system claims 1-3 above and as such, claims 15,16 are similar in scope and content to claims 1-3 above and therefore, claims 15,16 are rejected under similar rationale as presented against claims 1-3 above.  Furthermore, Koster (9225833) teaches a processor and memory (figure 16).

Allowable Subject Matter

Claims 4-7,11-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As per claims 4-6, 11-13,17-19, the claim limitations tied to altering the administrator that the new narrative includes a new language description with a word-threshold pair tied to a first outcome, is not explicitly taught by the prior art of record.  As per claims 7,14,20, the claim limitations pertaining to a second and third thresholds and weighting such thresholds tied to the particular words, are not explicitly taught by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
The following references were found, pertinent to semantic similarity matrices tied to a topic/concept/query to a narrative:
Chew et al (20100185685), Fig. 9, 10
Chen (20110295903) Fig. 2, 12
Peng (20120016878) Fig.1,2
Hoffman et al (6687696) Fig. 7, abstract
Zhang (20180165554) Fig.1, para 0017

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/06/2022